DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2022 was considered by the examiner.

Response to Amendment
This office action is responsive to the amendment filed on 05/24/2022. As directed by the amendment: Claims 7 and 16 have been amended, claims 1-6 and 12-15 have been cancelled, and no claims have been added. Thus, claims 7-11 and 16-17 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground of rejection is made in view of Denver (US 2015/0045729) and Kohlbrenner (US 2007/0021715).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denver (US 2015/0045729); in view of Kohlbrenner (US 2007/0021715).
Regarding Claim 7, Denver discloses a method comprising: performing, by a controller (microprocessor (350); Fig.8), a power-on self-test of a drug infusion device (A power-on self-test is automatically performed upon waking the autoinjector 300 to ensure sufficient battery power is available for a successful injection cycle; parag. [0116], lines 5-7), the drug infusion device being capable of being connected to a patient and delivering a drug to the patient in accordance with an infusion program under control of the controller (parag. [0105]); receiving a drug vial (cassette (200)) into a receptacle space (cassette receiving section (306)) within a housing (casing (302)) of the drug infusion device (Figs.6A and 8), wherein the receptacle space comprises a sensor (detector (370)) configured to detect installation or removal of the drug vial in the receptacle space (the projection(s) 210P may be sensed by or engage a detector 370 in the autoinjector 300 when the cassette 200 is inserted into the door 308 of the autoinjector 300 and the door 308 is closed. The detector 370 may be electrically coupled to a microprocessor (e.g. microprocessor 350 illustrated in FIG. 8) contained within the autoinjector 300, which enables the autoinjector 300 to read the cassette identification arrangement to thereby identify the cassette 200; parag. [0086], lines 10-18); receiving, by the controller (350), a vial-reset signal from the sensor, said vial-reset signal indicating that the drug vial has been removed from the receptacle space (The detector 370 may be electrically coupled to a microprocessor (e.g. microprocessor 350 illustrated in FIG. 8) contained within the autoinjector 300, which enables the autoinjector 300 to read the cassette identification arrangement to thereby identify the cassette 200; parag. [0086], lines 13-18) (If the cassette is removed and the cassette door is closed, the microprocessor may place the autoinjector in the “off, door closed” state of block 500; parag. [0106], lines 31-34); configuring, by the controller, the drug infusion device according to infusion parameters (speed ranges) specified by the infusion program (parag. [0086], lines 30-43); prompting, by the controller with a series of prompts, the user to review the infusion program (parag. [0086]). 
Denver does not appear to disclose a controller that automatically resets the infusion program to a point after performing the power-on self-test based on the received via-test signal from the sensor indicating that the vial has been removed and reinserted wherein the resetting dose does not require having to power off the drug infusion device.
Kohlbrenner teaches it was known in the art to have a display (the display is combined with an electronic unit/controller) (parag. [0025], first sentence) that receives a signal from a sensor to automatically reset the setting process/dosage to “0” when an ampoule is changed from the injection device (Fig.1) without powering off the device (parag. [0035]). The microprocessor (350) in Denver is fully capable of adding/modifying the feature to receive a vial-reset signal from detector (370) to automatically reset the infusion program to a point after the power-on self-test, since the power-on self-test in Denver is performed at the beginning of injection (device visibly wakes up (516); Fig.9) (parag. [0116], lines 5-7) (parag. [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Denver to incorporate the teachings of Kohlbrenner to have a sensor that sends a vial-reset signal to a controller to automatically reset the infusion program to a point after the power-on self-test in order to ensure the electronics of the injection device do not lose counting increments and are available again for a new setting process (parag. [0035]).
Regarding Claim 8, Denver as modified discloses the method of claim 7 and further discloses comprising: delivering, under control of the controller, the drug from the drug vial to the patient (parag. [0105], lines 1-11). Kohlbrenner further teaches if the vial-reset signal is received by the controller during the delivering of the drug, stopping, by the controller, the delivering of the drug and resetting, by the controller, the method -2-Application No.: 16/091725Filing Date:October 5, 2018to a program review point where a subsequent option is for at least one of retain, clear, and modify the infusion program (the display is preferably reset to “0” when the ampoule is changed or when the dosage set has been delivered or when it is established—for example by a sensor and/or components of the injection device that abut or contact each other or a stop been completely performed—that a further dosage can no longer be delivered without another setting process; parag. [0035], first sentence); and if the vial-reset signal is not received by the controller during the delivering of the drug, performing the method to the conclusion (when a full ampoule is loaded, the injection process starts and finish when the maximum service life is reached) (parag. [0068]).
Regarding Claim 11, Denver as modified discloses the method of claim 7 and further discloses comprising: upon the receiving of the drug vial (200) into the receptacle space (306), setting a vial presence sensor (parag. [0086], lines 10-18); and upon removal of the drug vial (parag. [0106], lines 31-34), generating the vial-reset signal by triggering the vial presence sensor (parag. [0086], lines 10-18).
Regarding Claim 16, Denver discloses a controller configured to: power-on self-test of a drug infusion device (A power-on self-test is automatically performed upon waking the autoinjector 300 to ensure sufficient battery power is available for a successful injection cycle; parag. [0116], lines 5-7), the drug infusion device being capable of being connected to a patient and delivering a drug to the patient in accordance with an infusion program under control of the controller (parag. [0105]); receive a drug vial (200) into a receptacle space (306) within a housing (302) of the drug infusion device (Figs.6A and 8), wherein the receptacle space comprises a sensor (370) configured to detect installation or removal of the drug vial in the receptacle space (the projection(s) 210P may be sensed by or engage a detector 370 in the autoinjector 300 when the cassette 200 is inserted into the door 308 of the autoinjector 300 and the door 308 is closed. The detector 370 may be electrically coupled to a microprocessor (e.g. microprocessor 350 illustrated in FIG. 8) contained within the autoinjector 300, which enables the autoinjector 300 to read the cassette identification arrangement to thereby identify the cassette 200; parag. [0086], lines 10-18); receive a vial-reset signal from the sensor, said vial-reset signal indicating that the drug vial has been removed from the receptacle space (The detector 370 may be electrically coupled to a microprocessor (e.g. microprocessor 350 illustrated in FIG. 8) contained within the autoinjector 300, which enables the autoinjector 300 to read the cassette identification arrangement to thereby identify the cassette 200; parag. [0086], lines 13-18) (If the cassette is removed and the cassette door is closed, the microprocessor may place the autoinjector in the “off, door closed” state of block 500; parag. [0106], lines 31-34); configure the drug infusion device according to infusion parameters (speed ranges) specified by the infusion program (parag. [0086], lines 30-43); prompt with a series of prompts, the user to review the infusion program (parag. [0086]).
Denver does not appear to disclose a controller that automatically resets the infusion program to a point after performing the power-on self-test based on the received via-test signal from the sensor indicating that the vial has been removed and reinserted wherein the resetting dose does not require having to power off the drug infusion device.
Kohlbrenner teaches it was known in the art to have a display (the display is combined with an electronic unit/controller) (parag. [0025], first sentence) that receives a signal from a sensor to automatically reset the setting process/dosage to “0” when an ampoule is changed from the injection device (Fig.1) without powering off the device (parag. [0035]). The microprocessor (350) in Denver is fully capable of adding/modifying the feature to receive a vial-reset signal from detector (370) to automatically reset the infusion program to a point after the power-on self-test, since the power-on self-test in Denver is performed at the beginning of injection (device visibly wakes up (516); Fig.9) (parag. [0116], lines 5-7) (parag. [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Denver to incorporate the teachings of Kohlbrenner to have a sensor that sends a vial-reset signal to a controller to automatically reset the infusion program to a point after the power-on self-test in order to ensure the electronics of the injection device do not lose counting increments and are available again for a new setting process (parag. [0035]).
Regarding Claim 17, Denver as modified discloses the controller of Claim 16, further configured to: control delivery the drug from the drug vial to the patient (parag. [0105], lines 1-11). Kohlbrenner further teaches stop the delivering of the drug and reset the drug infusion program to a program review point where a subsequent option is for at least one of retain, clear, and modify the infusion program based on the received vial-reset signal during the delivering of the drug (the display is preferably reset to “0” when the ampoule is changed or when the dosage set has been delivered or when it is established—for example by a sensor and/or components of the injection device that abut or contact each other or a stop been completely performed—that a further dosage can no longer be delivered without another setting process; parag. [0035], first sentence).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Denver (US 2015/0045729); in view of Kohlbrenner (US 2007/0021715) and Gelfand (US 2006/0270971).
Regarding Claim 9, Denver as modified discloses all the limitations of claim 7 above.
Denver does not appear to disclose after the performing of the power-on self-test and before the configuring of the drug infusion device, receiving, by the controller, an indication of whether the patient to be served by the drug infusion device is a new patient; wherein the point to which the method is reset is a point that allows bypassing of the receiving of the indication of whether the patient to be served by the drug infusion device is a new patient.
Gelfand teaches it was known in the art to a controller software that clears the value when a new patient is selected to restore the values to their default values to a point after powering on the device (since a new/same patient selection is performed after powering on the device) (parags. [00134]- [00135]). The power-on self-test is performed after powering the device in Denver, so resetting the device to a point after power-on self-test can be fully capable of being modified to Denver to bypass the selection of a new patient by not selecting if the patient is new or the same.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Denver to incorporate the teachings of Gelfand to have an indication of whether the patient to be served the drug infusion device is a new patient after performing the power-on self-test and before configuring of the drug infusion device and bypassing the receiving of the indication of whether the patient to be served is a new patient to a point after reset in order to have specified infusion values for each patient to minimize errors to prevent powering on and off the device and self testing every time a new patient is selected .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Denver (US 2015/0045729); in view of Kohlbrenner (US 2007/0021715) , Gelfand (US 2006/0270971), and Chaco (US 2002/0044043).
Regarding Claim 10, Denver as modified discloses the method of claim 9 and Gelfand further teaches comprising: after the receiving of the indication of whether the patient to be served by the drug infusion device is a new patient, receiving, by the controller, an indication of a clinical care area (the new patient identification is performed to a point after the self-test in a 20x20 inches area which is fully capable of being before identifying the clinical area) (the treatment is performed in an area that fits the system of approximately 20x20 inches) (An RS 232 port is also provided. When mounted on an I.V. Pole, the system requires an area of approximately 20×20 inches; parag. [0151], lines 8-10).
Denver does not appear to disclose the controller identify a clinical care area where drug infusion is performed on the patient. Gelfand only discloses one 20x20 inch area where the system is located.
Chaco teaches it was known in the art to have a controller (2420; Fig.1) with a processing unit (2412) that identifies the patient’s room number (the CPU prioritizes the message frame utilizing the transition priority data of the PATH field and then sends to the nurse control station or stations connected in the group associated with the patient station, a message frame including tone and display data identifying the patient and the associated room number (steps 3880 and 3890; parag. [0126], lines 11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Denver to incorporate the teachings of Chaco to have a controller that identifies the clinical care area where drug infusion is performed in order to have a better control of the patients and to prevent error by accidentally giving the wrong medication to the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./Examiner, Art Unit 3783        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783